DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the main event motion source and the EEVO motion source on a single cam (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

The following claim limitations 
Main event motion source (claim 1)
Early exhaust valve opening motion source (claim 1)
Braking motion source (claim 1)
Reset component (claim 5)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Source (Main event motion source - claim 1)
Source (Early exhaust valve opening motion source - claim 1)
Source (Braking motion source - claim 1)
Component (Reset component - claim 5)
coupled with functional language 
Providing main event motion (Main event motion source - claim 1)
Providing EEVO motion (Early exhaust valve opening motion source - claim 1)
Providing braking event motion (Braking motion source - claim 1)
For resetting the EEVO lost motion component (Reset component - claim 5)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Main event cam lobe (¶0035) (Main event motion source - claim 1)
EEVO cam lobe (¶0035) (Early exhaust valve opening motion source - claim 1)
Barking cam (¶0040) (Braking motion source - claim 1)
Reset pin (¶0036) (Reset component - claim 5)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 5, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2014/0251266 to Emmons et al. (Emmons) in view of US patent number 7,712,449 to Schwoerer.
Regarding claim 1:
Emmons discloses:
A system for controlling motion of the at least one exhaust valve (810 and 820) (figures 1-3), in an internal combustion engine (¶0002, “one or more engine valves in an internal combustion engine”) having at least one cylinder (¶0003, “During positive power, intake valves may be opened to admit fuel and air into a cylinder for combustion”), the at least one exhaust valve (¶0043, “means for actuating an exhaust valve”) being associated, respectively, with the at least one cylinder, the system comprising: 
a main event motion source (figure 2, element 262) associated with each of the at least one cylinder for providing main event motion to the respective at least one exhaust valve (810 and 820); 
a main event valve train (200) associated with each of the at least one cylinder for conveying main event motion and EEVO motion to the associated at least one exhaust valve (810 and 820); 
200 to the cap 730 does not move the exhaust valve bridge body 710 downward to actuate the exhaust valves 810 and 820”) and adapted to convey main event motion from the main event motion source in a second operational mode (¶0051, “The central opening 712 of the valve bridge 700 may also include one or more recesses 770 for receiving the one or more wedge rollers or balls 7 40 in a manner that permits the rollers or balls to lock the outer plunger 720 and the exhaust valve bridge together, as shown.”); 
a braking motion source (figure 3, element 140, 142, 144, 146, 148), separate from the main event motion source (figure 2, element 262), associated with each of the at least one cylinder for providing braking event motion to the associated at least one exhaust valve (810); and 
a braking event valve train (100), separate from the main event valve train (200), associated with each of the at least one cylinder for conveying braking motion (¶0043, “the means for actuating an exhaust valve to provide engine braking 100 is an engine braking exhaust rocker arm, referred to by the same reference numeral, and the means for actuating an intake valve to provide engine braking”) from the braking motion source to the associated at least one exhaust valve (810 and 820).  
Emmons fails to disclose:

Schwoerer teaches:
	A lost motion variable valve actuation system that includes a main event valve train (figure 3, element 701). Further, the system includes a main event motion source and EEVO motion source (102). The EEVO actuates a hydraulic system (706) which actuates the main rocker arm (701).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emmons to further include a EEVO motion source and hydraulic system to actuate the main event valve train as taught by Schwoerer to provide compression release actuation during an engine braking mode (column 4, lines 20-30). Further, with the addition of the EEVO motion source and hydraulic system, the lost motion component in Emmons (Emmons, 720) becomes an EEVO lost motion component since it absorbs motion from both the main event source and the EEVO motion source since the motion of the EEVO motion source and main event source travels through the main event valve train.
Regarding claim 2:
Emmons discloses:
The system of claim 1, wherein the EEVO lost motion component (720 becomes the EEVO lost motion component after the modification of the Emmons by Schwoerer) comprises a valve bridge (figure 1, element 600) and a piston (figure 2, element 720 and 760) slidably disposed in the valve bridge.  
Regarding claim 5:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Emmons and Schwoerer:
The system of claim 1, wherein the EEVO lost motion component (the lost motion component 720 of Emmons becomes the EEVO lost motion component with the addition of the EEVO motion source (Schwoerer 102) incorporated from Schwoerer into Emmons) includes a reset component (figure 2, elements 740 and 760 are equivalent structure since it allows the EEVO lost motion component 720 of Emmons to switch between the unlocked and locker modes) for resetting the EEVO lost motion component from the second operational mode to the first operational mode during main event motion of the at least one valve (¶0052, “When the inner plunger 760 is displaced sufficiently downward, the one or more recesses 762 in the inner plunger may register with and receive the one or more wedge rollers or balls 740, which in turn may decouple or unlock the outer plunger 720 from the exhaust valve bridge body 710”).  
Regarding claim 6:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Emmons and Schwoerer:
The system of claim 1, wherein at least two of the EEVO motion sources (Emmons indicates that the system for controlling the motion of the exhaust valves (figure 1) can be provided across multiple cylinders in an engine (¶0079, “For example, in a six cylinder engine, three sets of two intake and/or exhaust valve actuation systems 10 may be under the control of three separate solenoid hydraulic control valves, 
Regarding claim 7:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Emmons and Schwoerer:
The system of claim 1, further comprising a controller (figure 10, element 1014) for controlling operation of the EEVO lost motion components (coupling mechanism 1012/1012’or deactivation mechanism 1010 which is the same as 720 which in the claim 1 rejection above a lost motion component which becomes an EEVO lost motion component with the addition of the EEVO motion source (Schwoerer 102) incorporated from Schwoerer into Emmons), the controller including a processor and memory for storing instructions to be executed by the processor (Emmons, ¶0086, “In an embodiment, the controller 1014 may comprise a processing device such as a microprocessor, microcontroller, digital signal processor, co-processor or the like or combinations thereof capable of executing stored instructions, or programmable logic arrays or the like”), the instructions providing logic for activating at least one of the EEVO lost motion components based on at least one sensed engine parameter (Emmons, ¶0087, “As described above, such a determination may be made through detection of suitable user-based and/or sensor-based input”) (in regards to the “sensor-based input”, the examiner takes official notice that it would have been obvious to one of ordinary skill 
Regarding claim 9:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Emmons and Schwoerer:
The system of claim 7, further comprising at least one EEVO control valve (¶0086, solenoid used to control of fluid to the deactivation mechanism/lost motion component, “In an embodiment, particularly applicable where the deactivation mechanism 1010 and/or the coupling mechanism 1012, 1012' is an hydraulically enabled device, a suitable switched control may comprise one or more solenoids used to control the flow of an hydraulic fluid, such as engine oil, from a pressurized fluid supply (not shown)”) associated with a respective one of the EEVO lost motion components, wherein the instructions provide logic for: duty cycling the at least one EEVO control valve to achieve a desired level of engine aftertreatment heating. (actuated the solenoid valve as described between the main event motion and the braking source motion changes or impacts the engine aftertreatment heating by impacting the amount of exhaust emitted from the engine/motor). 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons and Schwoerer as applied to claim 7 above, and further in view of US patent number 5,255,650 to Faletti et al. (Faletti).
Regarding claim 12:
Emmons and Schwoerer fails to disclose:

Faletti teaches:
	A braking system control means (figure 1, element 121) that receives signals from engine sensors (123) that relay information such as engine temperature, rpm’s (speed), load and air-fuel mixture to control the valves (88 and 90) and fuel injectors (96)( column 4, lines 50-55).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Emmons and Schwoerer to further include engine sensors for relaying information such as engine speed and load as taught by Faletti for the purpose of optimizing the valve timing and injection of fuel for the engine (Faletti, column 4, lines 50-55).
Regarding claim 13:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 12 by Emmons and Schwoerer and Faletti:
The system of claim 7, wherein the instructions provide logic for increasing fuel to at least one of the cylinders based on a sensed engine parameter (see the logic incorporated form Faletti into Emmons and Schwoerer which controls the fuel injector based on the sensor values taken from the engine).  

Allowable Subject Matter
Claims 3, 4, 8, 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
Regarding the drawing objection:
The applicant has amended claim 3 in an effort to address the drawing objection. However, the figures still do not appear to show the main event motion source and the EEVO motion source on a single cam (claim 3) but on separate cams (see figure 2 which appears to show the main event motion source and the EEVO motion source on separate cams).

Regarding the 35 USC 103 rejection of the claims 1, 2, 5, 6, 7 and 9:
The applicant has provided several reasons as to why this rejection is improper however the office is not persuaded. First, the applicant is confused by the statement “to further include an EEVO motion source and hydraulic system to actuates the main event valve train as taught by Schwoerer to provide compression release actuation during an engine braking mode” as detailed in the 35 USC 103 rejection of claim 1.  As indicated in the claim 1 rejection, the addition of the EEVO motion source 102 and the hydraulic systems 706 taught by Schwoerer adds a functionality to the system in Emmons including compression release engine breaking, early exhaust valve opening and/or brake gas a circulation (column 8 lines 55 through 65).  This is the reason for the combination, to add this functionality to the Emmons reference.  Second, the 

Regarding the 35 USC 103 rejection of the claims 3 and 4:
The applicant’s amendments to the claims and arguments are persuasive and for this reason the rejections are withdrawn.

Regarding the 35 USC 103 rejection of the claims 12 and 13:
The applicant has provided arguments as to why the rejection with Emmons, Schwoerer and Faletti is improper. The applicant has argued that the Faletti reference is directed to a camless valve control system and for this reason its combination with the Emmons and Schwoerer reference is improper since these references include cam valve control systems.  However, the office is not persuaded by this argument.  While the Faletti reference is directed to a camless valve control system, this does not mean it is not applicable prior art.  It’s a system for controlling the valves of an internal combustion engine which is applicable art to the references and the application.  Further, there are no structural modifications between the Emmons and Schwoerer and Faletti but simply modifications to the controller/ECU that controls the valves.  Further, Emmons teaches a controller for controlling the valve train (figure 10, element 1014) and Faletti is simply modifying this controller to take additional input as required by the claims.  For this reason, the rejections are maintained.

Regarding the 35 USC 112(f) claim interpretations:


Regarding the 35 USC 112(b) claim rejections:
	The applicant’s amendments to the claims have addressed these rejections and for this reason they have been withdrawn.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746